        Case 2:20-cv-00015-TBM-MTP Document 43 Filed 08/19/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION

THE BURLINGTON                                                                        PLAINTIFF
INSURANCE COMPANY

v.                                                 CIVIL ACTION NO. 2:20-cv-15-TBM-MTP

CENTURION SECURITY, LLC;
LA FIESTA OF HATTIESBURG, INC.;
EMMANUEL LINDSEY; DONTRELL
MOORE; TRENTON BOYD; KEYUNNA
LEE; and LASHONDA HARRIS                                                          DEFENDANTS

          ORDER DENYING SUMMARY JUDGMENT WITHOUT PREJUDICE

        This insurance coverage action arises out of a shooting at the La Fiesta restaurant in

Hattiesburg, Mississippi on January 5, 2018. La Fiesta used the security services of Centurion

Security, which was undisputedly insured at the time by The Burlington Insurance Company

(Burlington). In June 2019, La Fiesta patrons who were injured in the 2018 shooting began filing

lawsuits in state court against La Fiesta and Centurion Security. On January 27, 2020, Burlington

filed suit in this Court seeking a declaratory judgment against the state court plaintiffs and moved

for summary judgement on February 5, 2021. Burlington asserts that it owes no duty to defend or

indemnify parties in those specified state court lawsuits, including its insured, Centurion Security.

[32].

        After the summary judgement briefing was complete, the Court elected to set the motion

for hearing. Prior to the hearing date some of the parties (Plaintiff Burlington and Defendants La

Fiesta, Trenton Boyd, Keyunna Lee, and Lashonda Harris) announced to the Court their intention

to resolve the matter via settlement, and the hearing was terminated by agreement of those parties.

The remaining parties (Defendants Centurion Security, Emmanuel Lindsey, and Dontrell Moore)
      Case 2:20-cv-00015-TBM-MTP Document 43 Filed 08/19/21 Page 2 of 3




have not entered an appearance in this action. And the clerk entered an Entry of Default against

them, at Burlington’s request, on February 5, 2021 (the same day that Burlington filed its Motion

for Summary Judgement). [34]; [35]. Accordingly, Burlington’s Motion for Summary Judgement

will remain pending after that settlement is finalized, but the remaining default Defendants have

neither responded to the Motion nor participated in this action in any way.

       In moving for summary judgement, Burlington did not brief the issue of how the non-

settling Defendants’ default status impacts Burlington’s request for summary judgement. See

Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir. 1996) (“A party is not entitled to a default judgment as

a matter of right, even where the defendant is technically in default.”). Instead, Burlington simply

stated: “To the extent that any defendant has failed to appear and defend in this action,

[Burlington] further requests that a default judgment be entered against them or that they be

otherwise bound by this Court’s ruling on the instant motion.” [32] pg. 2. Of note, “[d]efault

judgments are a drastic remedy, not favored by the Federal Rules and resorted to by courts only in

extreme situations.” Sun Bank of Ocala v. Pelican Homestead & Sav. Ass’n, 874 F.2d 274, 276 (5th

Cir. 1989). Burlington’s Motion for Summary Judgment is, therefore, denied without prejudice,

and a telephonic status conference will be held on August 23, 2021, at 1:30 p.m.

       IT IS THEREFORE ORDERED AND ADJUDGED that Burlington’s Motion for

Summary Judgment [32] is DENIED without prejudice.
      Case 2:20-cv-00015-TBM-MTP Document 43 Filed 08/19/21 Page 3 of 3




       IT IS FURTHER ORDERED AND ADJUDGED that a status conference will be held on

August 23, 2021, at 1:30 p.m.

       This the 19th day of August, 2021.



                                            ___________________________
                                            TAYLOR B. McNEEL
                                            UNITED STATES DISTRICT JUDGE
